HARRIS, Chief Judge.
William Leighton Denny appeals that portion of his sentence requiring him to pay restitution for a ring not included within his nolo contendere plea and not agreed to in the negotiated sentence. We reverse.
*228Although the ring was found to be missing at about the same time Denny admits taking certain property, there was no proof or admission that he took this particular ring. See Dyer v. State, 622 So.2d 1158 (Fla. 5th DCA 1993).
REVERSED and REMANDED to remove restitution for this ring from the judgment.
COBB and THOMPSON, JJ., concur.